per curiam:
Mediante una Comunicación de 5 de julio de 1996, el Ledo. Edgardo Ortiz Bauzá, Director Interino de la Oficina de Inspección de Notarías, nos informó que el abo-gado-notario Raúl A. Candelario López había desatendido su deber de comparecer a la Oficina de Inspección de No-tarías a contestar unos requerimientos hechos por la Direc-tora de dicha Oficina, la Leda. Carmen H. Carlos. Según se desprende de un informe que rindiera la Leda. Carmen E. Rodríguez Pardo, Inspectora de Protocolos, el 25 de junio de 1996, a la Oficina de Inspección de Notarías, el licen-ciado Candelario López tiene pendientes, desde el 9 de mayo de 1995, varias deficiencias en su obra notarial, las cuales hasta el momento no han sido corregidas. Algunas de las deficiencias que la Inspectora de Protocolos incluye en su informe son la ausencia total de Sellos para Asisten-*843cia Legal en un libro completo de Registro de Testimonios y unos instrumentos públicos que adolecen de nulidad por faltar las firmas de los comparecientes.
A raíz de la comunicación del Director Interino mencio-nada anteriormente, este Tribunal emitió una Resolución el 23 de agosto de 1996, mediante la cual le concedimos al Ledo. Raúl A. Candelario López un término de veinte (20) días para comparecer ante la Oficina de Inspección de No-tarías a contestar los requerimientos hechos por la Direc-tora de dicha entidad. Además, le apercibimos que de no cumplir con la resolución sería suspendido automática-mente de la abogacía y de la notaría.
A pesar de lo anterior, el licenciado Candelario López no compareció ante la Oficina de Inspección de Notarías en el término concedido por este Tribunal, en contravención con lo ordenado en la Resolución de 23 de agosto de 1996.
La actitud de indiferencia y displicencia del licenciado Candelario López, no sólo a los requerimientos de la Directora de la Oficina de Inspección de Notarías, sino también a lo ordenado por este Tribunal en la aludida resolución, demuestran su falta de interés en cumplir con sus deberes como abogado y notario, lo cual no nos deja otra alternativa que suspenderlo indefinidamente de la abogacía y la notaría.
La naturaleza e importancia de las funciones de un abo-gado-notario exigen una observancia estricta de las órde-nes de los tribunales. Sú desobediencia voluntaria a este tipo de comunicación obstaculiza y debilita la función re-guladora de este Tribunal sobre la profesión. In re Colón Torres, 129 D.P.R. 490 (1991).
Este Tribunal ha señalado en reiteradas ocasiones lo siguiente:
“Es conocido ya, por todos los miembros de la clase togada, que la naturaleza de su función requiere una escrupulosa aten-*844ción y obediencia a las órdenes de este Tribunal, ... particular-mente cuando de su conducta profesional se trata. Aunque pa-rezca increíble, la necesidad de esta manifestación y la frecuencia con la que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presentada en su contra que está siendo investigada.” In re Pagán Ayala, 130 D.P.R. 678, 681 (1992). Véanse: In re Bonaparte Rosaly, 130 D.P.R. 199, 201 (1992); In re Colón Torres, supra, págs. 492-493.
Ante la inexplicada falta de atención del Ledo. Raúl A. Candelario López a la resolución mencionada anterior-mente, procede que decretemos su suspensión indefinida del ejercicio de la abogacía y la notaría, según se le había apercibido. Se ordena al Alguacil General de este Tribunal que proceda a incautar la obra notarial del Ledo. Raúl A. Candelario López. Esta opinión y sentencia deberá ser no-tificada personalmente al Ledo. Raúl A. Candelario López a través de la Oficina del Alguacil General de este Tribunal.

Se dictará sentencia de conformidad.